Citation Nr: 0320681	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  95-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for cellulites.  

2.	Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On June 12, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  In January 1998, R.C. Packard, M.D., 5500 
North Davis Hwy, Pensacola, FL 32503, 
performed a neurology examination of the 
veteran (SSN  [redacted]
) for VA.  Request Dr. 
Packard to review his report and complete the 
diagnosis.  If possible, he is to clarify the 
differential diagnosis in the January 1998 
report, stating whether the veteran has 
peripheral neuropathy or cervical 
radiculopathy, that either of those is as 
likely the correct diagnosis as the other, or 
that he has neither of those disorders.  If he 
cannot form a reasoned medical opinion, or if 
additional examination is necessary to respond 
to the request, he should so report.
2.  (a) Obtain the veteran's medical records 
from the VA Medical Center in Atlanta for any 
treatment for cellulitis during the period of 
1986, 1989, and 1990.  Please obtain the 
following type(s) of records: Notes, Consults, 
Imaging (X-Ray, MRI, CT scan), Problem List 
Confirmed Diagnoses; (b) Obtain the report of 
an Agent Orange Registry examination from VAMC 
Biloxi, done during or before February 1994.
3.  Afford the following VA examinations:
?	If and only if instruction (1) does not 
obtain an adequate response from Dr. 
Packard, make arrangements with the 
appropriate VA medical facility for a 
neurological examination to distinguish 
between peripheral neuropathy versus 
cervical radiculopathy of the upper 
extremities.  An unequivocal diagnosis or 
an explanation why unequivocal diagnosis 
is infeasible is necessary. Send the 
claims folder to the examiner(s) for 
review.
?	If and only if instruction (2) obtains 
any of the requested VA medical records, 
make arrangements with the appropriate VA 
medical facility for a dermatology 
examination to diagnose or rule out 
cellulitis.  If a definite diagnosis 
cannot be made, the examiner should 
report why not.

4.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





